DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 01/15/2019.

Information Disclosure Statement
IDS submitted 01/15/2019 has been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “(ii) associate the key with the text string in the map” in line16, and “determining that the text string is associated with the key in the map” in line 20-21.  There is the association of the key and the text string in the map in early step, it is unclear the reason of need to determine the association again.
Claim 9 recites similar limitations and are rejected for the same reason.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a system and a method for obtaining a text string of an element using a first reference, wherein the element is at de-serialized state of workflow and in the memory, and determining if the text string is greater than a pre-determined threshold length.  The following steps in claim 1 and in dependent claims 2-8 are not happened if the text string is not greater than a pre-determined threshold length. 
 
This judicial exception is not integrated into a practical application.  In particular, the claim recites computing device, memory as additional elements – using computing device to perform the obtaining and determining steps.  The computing device in these steps is recited at a high-level of generality (i.e., as a computing device performing a generic computer function of obtaining and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to 
Claims 9-16 recite limitations similar to limitations of claims 1-8 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (US 2008/00235260).
With respect to claim 1, Han discloses a computing system comprising: 
a computational instance of a remote network management platform, wherein a computing device is disposed within the computational instance and is associated with a managed network; and a proxy server application, executable on a server device that is disposed within the managed network(para.[0026]-[0027]: the data processing system having processors and memories connected by , wherein the computing device is configured to: 
obtain a first reference to an element of a de-serialized state representation of a workflow, wherein the workflow was executed at least in part by the computational instance, and wherein the de-serialized state representation is stored in volatile memory of the computing device
(fig.1, para.[0023], [0043]: tuple extraction phase/state 106 is a de-serialized state representation of the workflow 100, the tuple extraction receives input from relational database (RDB), the tuple extraction phase receives the RDB data); 
determine that the element contains a text string greater than a pre-determined threshold length
(fig.1, para.[0021]-[0022],[0043]-[0045]: the XML fragment generation phrase 106 takes one flat tuple at a time from the tuple extraction phase and transforms it into an XML fragment based on the logical mapping l1, if the size of XML data is to be merged is large (should have the threshold number to indicate how large the XML data) the merging phase is switched to the disk); 
in response to determining that the element contains the text string greater than the pre-determined threshold length (para.[0021]-[0022],[0043]-[0045]), (i) write a first compound object (≈ first XML fragment as right side of fig.6, para.[0044]) to a structured file (≈ merging all XML fragments , wherein the first compound object contains the text string and a key that uniquely identifies the text string (para.[0045]-[0047]: each author name appear only once, “name”, “cname”, “title” as keys and their corresponding value), and (ii) associate the key with the text string in a map (fig. 7), wherein the structured file contains a serialized state representation of the workflow and is stored in non-volatile memory of the computing device (fig.1, para.[0048], [0054]: merging phase/state serialized state of the workflow 100, it is in the disk, so it is non-volatile memory of the computing device, data merging phrase 110 comprises the serialization); 
obtain a second reference to the element; in response to obtaining the second reference to the element, determine that the text string contained by the element is associated with the key in the map
(fig.1, para.[0023], [0043]-[0045]: the tuple extraction receives another input from relational database (RDB), again the  the XML fragment generation phrase 106 takes one flat tuple at a time from the tuple extraction phase and transforms it into an XML fragment based on the logical mapping);  49SERC:0107 
in response to determining that the text string contained by the element is associated with the key, write a second compound object to the structured file, wherein the second compound object contains the key but does not contain the text string
(≈ merging all XML fragments share the same key into one XML document as fig.7, para.[0045]-[0047]: each author name ; and 
transmit, to the proxy server application, the structured file, wherein the proxy server application uses the structured file to further execute the workflow
(fig.1 block 120, para.[0023]: the output 119 of the mapping-based XML transformation 104 (which may also be output of a data merging module 118) may be written to a database 120).  
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Han teaches the second compound object contains a null value as a substitution for the text string (para.[0045]-[0047]: each author name appear only once, “name”, “cname”, “title” as keys and their corresponding value).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Han teaches the structured file is a JavaScript Object Notation (JSON) file or an eXtensible Markup Language (XML) file (para.[0045]: one XML document as fig.7).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Han teaches the computing device is further configured to: obtain a third reference to the element; in response to obtaining the third reference to the element, determine that the text string contained by the element is associated with the key in the map; and in response to determining that the text string contained by the element is associated with the key, write a third compound object to the structured file, wherein the third compound object contains the key but does not contain the text string (fig.1, .  
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Han teaches the computing device is further configured to: obtain a third reference to a second element of the de-serialized state representation; 50SERC:0107determine that the second element contains a second text string greater than the pre- determined threshold length; in response to determining that the second element contains the second text string greater than the pre-determined threshold length, (i) write a third compound object to the structured file, wherein the third compound object contains the second text string and a second key that uniquely identifies the second text string, and (ii) associate the second key with the second text string in the map (fig.1, para.[0021]-[0022],[0043]-[0045]: the XML fragment generation phrase 106 takes one flat tuple at a time from the tuple extraction phase and transforms it into an XML fragment based on the logical mapping l1, if the size of XML data is to be merged is large (should have the threshold number to indicate how large the XML data) the merging phase is switched to the disk); 
(fig.1, para.[0023], [0043]-[0045]: the tuple extraction receives another input from relational database (RDB), again the  the XML fragment generation phrase 106 takes one flat tuple at a time from the tuple extraction phase and transforms it into an XML fragment based on the logical mapping, merging all XML fragments share the same key into one XML document as fig.7, para.[0045]-[0047]: each author name appear only once, “name”, “cname”, “title” as keys and their corresponding value).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Han teaches the computing device is further configured to: obtain a third reference to a second element of the de-serialized state representation; determine that the second element contains a second text string that is not greater than the pre-determined threshold length; and in response to determining that the second element contains the second text string that is not greater than the pre-determined threshold length, write the second text string in its entirety to the structured file (fig.1, para.[0021]-[0022],[0043]-[0045]: the XML fragment generation phrase 106 takes one flat tuple at a time from the tuple extraction phase and transforms it into an XML fragment based on 1, if the size of XML data is to be merged is small (should have the threshold number to indicate how large the XML data) the merging phase is at the main memory).  
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Han teaches the first reference represents output of a first action of the workflow, and wherein the second reference represents input to a second action of the workflow, wherein the workflow specifies that the second action takes place after the first action (fig. 1, workflow of data process, wherein the first reference is 113, which is output from the RDB 112, and the second reference is another input 113 into the tuple extraction phase).  
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Han teaches the proxy server application is configured to: obtain the structured file; read the first compound object from the structured file; store, in volatile memory accessible to the proxy server application, (i) the text string as a reconstructed element of the de-serialized state representation, and (ii) a first reference to the text string (fig.1, para.[0048], [0054]: merging phase/state serialized state of the workflow 100, it is in the disk, so it is non-volatile memory of the computing device, data merging phrase 110 comprises the serialization); store, in volatile memory accessible to the proxy server application, a reconstructed map associating the text string with the key; read the second compound object from the structured file; in response to reading the second compound object from the structured file, determine that the text string is associated (fig.1 block 120, para.[0023]: the output 119 of the mapping-based XML transformation 104 (which may also be output of a data merging module 118) may be written to a database 120).  
With respect to claim 9, Han discloses a computer-implemented method comprising: 
obtaining, by a computing device, a first reference to an element of a de-serialized state representation of a workflow, wherein the workflow was executed as least in part by the 52SERC:0107 computing device, and wherein the de-serialized state representation is stored in volatile memory of the computing device;
 determining, by the computing device, that the element contains a text string greater than a pre-determined threshold length; 
in response to determining that the element contains the text string greater than the pre- determined threshold length, the computing device: (i) writing a first compound object to a structured file, wherein the first compound object contains the text string and a key that uniquely identifies the text string, and (ii) associating the key with the text string in a map, wherein the structured file contains a serialized state representation of the workflow and is stored in non- volatile memory of the computing device; 
obtaining, by the computing device, a second reference to the element; 

in response to determining that the text string contained by the element is associated with the key, writing, by the computing device, a second compound object to the structured file, wherein the second compound object contains the key but does not contain the text string.  
Claim 10 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Han teaches the second compound object contains a null value as a substitution for the text string (para.[0045]-[0047]: each author name appear only once, “name”, “cname”, “title” as keys and their corresponding value).  
Claim 11 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Han teaches obtaining a third reference to the element;  53SERC:0107 in response to obtaining the third reference to the element, determining that the text string contained by the element is associated with the key in the map; and in response to determining that the text string contained by the element is associated with the key, writing a third compound object to the structured file, wherein the third compound object contains the key but does not contain the text string (fig.1, para.[0023], [0043]-[0045]: the tuple extraction receives another input from relational database (RDB), again the  the XML fragment generation phrase 106 takes one flat tuple at a time from the tuple extraction phase and transforms it into an XML fragment based on the .  
Claim 12 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Han teaches obtaining a third reference to a second element of the de-serialized state representation; determining that the second element contains a second text string greater than the pre- determined threshold length; in response to determining that the second element contains the second text string greater than the pre-determined threshold length, (i) writing a third compound object to the structured file, wherein the third compound object contains the second text string and a second key that uniquely identifies the second text string, and (ii) associating the second key with the second text string in the map (fig.1, para.[0021]-[0022],[0043]-[0045]: the XML fragment generation phrase 106 takes one flat tuple at a time from the tuple extraction phase and transforms it into an XML fragment based on the logical mapping l1, if the size of XML data is to be merged is large (should have the threshold number to indicate how large the XML data) the merging phase is switched to the disk) ); 
obtaining a fourth reference to the second element; in response to obtaining the fourth reference to the second element, determining that the second text string contained by the second element is associated with the second key in the map; and in response to determining that the second text string contained by the second element is (fig.1, para.[0023], [0043]-[0045]: the tuple extraction receives another input from relational database (RDB), again the  the XML fragment generation phrase 106 takes one flat tuple at a time from the tuple extraction phase and transforms it into an XML fragment based on the logical mapping, merging all XML fragments share the same key into one XML document as fig.7, para.[0045]-[0047]: each author name appear only once, “name”, “cname”, “title” as keys and their corresponding value).  
Claim 13 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Han teaches the first reference represents output of a first action of the workflow, and wherein the second reference represents input to a second action of the workflow, wherein the workflow specifies that the second action takes place after the first action (fig. 1, workflow of data process, wherein the first reference is 113, which is output from the RDB 112, and the second reference is another input 113 into the tuple extraction phase).  
Claim 14 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Han teaches the computing device is disposed within a computational instance of a remote network management platform, and wherein the computational instance is associated with a managed network, the method further comprising: (fig.1 block 120, para.[0023]: the output 119 of the mapping-based XML transformation 104 (which may also be output of a data merging module 118) may be written to a database 120).  
Claim 16 is rejected for the reasons set forth hereinabove for claim 9 and furthermore Han teaches the structured file is a JavaScript Object Notation (JSON) file or an eXtensible Markup Language (XML) file (para.[0045]: one XML document as fig.7).  

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.

The prior art made of record
The prior art made of record and not relied are considered pertinent to applicant’s disclosure.
Karppanen US 10,025,702 discloses the change state of content items may be retained by serialization the memory state of the content items to a persistent storage medium and later can be restored by de-serialization to the volatile memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




10/23/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162